      Case: 4:21-cv-00019-DMB-RP Doc #: 15 Filed: 08/10/21 1 of 1 PageID #: 120




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ANDREW MCCLURE                                                                         PETITIONER

V.                                                                    NO. 4:21-CV-00019-DMB-RP

WASHINGTON COUNTY                                                                    RESPONDENT

                     ORDER DENYING MOTION FOR RECONEST BOND

       This matter comes before the Court on Petitioner’s pro se “Motion for Reconest Bond.”

Doc. # 14. In this motion, Petitioner asks the Court to grant him a release from state custody

while the state criminal prosecution against him is still pending. This Court lacks the authority

to grant the requested relief. Rather, the state trial court is the proper authority to present such

motions. Moreover, Petitioner’s federal habeas petition, which includes a similar request for

release from state custody, is currently pending in this Court and will be ruled upon in due

course. Accordingly, the Court finds that the instant motion [14] is not well-taken and is,

therefore, DENIED.

       SO ORDERED, this the 10th day of August, 2021.


                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
